       Case 1:19-cv-11018-AT-KNF Document 68 Filed 07/13/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  CONTRARIAN CAPITAL MANAGEMENT,
  L.L.C., CONTRARIAN CAPITAL FUND I,
  L.P., CONTRARIAN DOME DU GOUTER
  MASTER FUND, LP, CONTRARIAN
  CAPITAL SENIOR SECURED, L.P.,
  CONTRARIAN EM II, LP, CONTRARIAN
  EMERGING MARKETS, L.P., POLONIUS                           Case No. 19 Civ. 11018 [rel.
  HOLDINGS, LLC, and CONTRARIAN                              Nos. 19 Civ. 3123 & 18 Civ.
  FUNDS, L.L.C.,                                             11940]

                              Plaintiffs,                    Hon. Analisa Torres

                 v.

  BOLIVARIAN REPUBLIC OF VENEZUELA,

                              Defendant.



                            NOTICE OF MOTION FOR A STAY

               PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of

Law, dated July 13, 2020, Defendant Bolivarian Republic of Venezuela (“the Republic”), by and

through its undersigned counsel, move the Honorable Analisa Torres, United States District Court

for the Southern District of New York, 500 Pearl Street, New York, New York, for an order staying

this case pursuant to the Court’s inherent authority and international comity, and for such further

relief as the Court deems just, necessary, and proper.

               PLEASE TAKE FURTHER NOTICE THAT, in accordance with the June 1,

2020 Scheduling Order entered in these actions, ECF No. 59, Plaintiffs’ reply in support of their

motion for summary judgment and Plaintiffs’ opposition to Defendant’s motion for a stay are to
       Case 1:19-cv-11018-AT-KNF Document 68 Filed 07/13/20 Page 2 of 2




be filed by July 27, 2020; and Defendant’s reply in support of its motion for a stay is to be filed

by August 10, 2020.

        Dated: July 13, 2020
        New York, New York

                                                  Respectfully submitted,

                                                  /s/ Joseph E. Neuhaus
                                                  Joseph E. Neuhaus
                                                  Sergio J. Galvis
                                                  James L. Bromley
                                                  125 Broad Street
                                                  New York, New York 10004
                                                  Telephone: (212) 558-4000
                                                  Facsimile: (212) 558-3588
                                                  neuhausj@sullcrom.com
                                                  galviss@sullcrom.com
                                                  bromleyj@sullcrom.com

                                                  Angela N. Ellis
                                                  SULLIVAN & CROMWELL LLP
                                                  1700 New York Avenue, N.W. Suite 700
                                                  Washington, D.C. 20006-5215
                                                  Telephone: (202) 956-7500
                                                  Facsimile: (202) 293-6330
                                                  ellisan@sullcrom.com

                                                  Attorneys for Defendant Bolivarian Republic
                                                  of Venezuela
